Order entered July 14, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00136-CR
                                     No. 05-16-00137-CR

                         BENJAMIN KEVIN NEWMAN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                  Trial Court Cause No. 416-81562-2014, 416-81563-2014

                                          ORDER
       The Court GRANTS appellant’s July 7, 2016 motion to substitute counsel. Gary A.

Udashen is substituted for Hunter A. Biederman as appellant’s counsel of record.

       We DIRECT the Clerk to send all correspondence to:

Gary A. Udashen
Sorrels, Udashen & Anton
2311 Cedar Springs Road
Suite 250
Dallas, Texas 75201
Telephone: (214) 468-8100
Facsimile: (214) 468-8104
Email: gau@sualaw.com

                                                     /s/   LANA MYERS
                                                           JUSTICE